946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Brian A. BROWN aka Bryant Brownv.U.S GOVERNMENT.
No. 90-5200.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the lack of response to the court's order to show cause filed October 4, 1990, the motion for summary affirmance and the motion to introduce documentation in support of appeal, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its orders filed March 22, 1990 and June 25, 1990.   The merits of the parties' positions are so clear so as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motion to introduce documentation in support of appeal be denied.   An appellate court may not consider evidentiary submissions which are not a part of the district court record.   See District of Columbia v. Air Florida, Inc., 750 F.2d 1027, 1084-85 (D.C.Cir.1984).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.